Zimbra                                                                 https://mail.jacksonnj.net/h/printmessage?id~9389&tz~America/Ne ...
Zimbra                                                                                kpieslak@jacksontwpnj.net
Fwd: 146 New Prospect
From : Helene Schlegel <hschlegel@jacksontwpnj.net>                                 Tue, Aug 01, 2017 07:19 AM
Subject : Fwd: 146 New Prospect
To : Kenneth Pieslak <kpieslak@jacksontwpnj.net>
Cc : wcampbell@jacksontwpnj.net
Just an FYI below. Just keep an eye out.
Respectfully,
Helene Schlegel, MS, MPP, CPM
Business Administrator
Jackson Township
95 West Veterans Hwy.
Jackson. NJ 08527
732-928-1200 ext. 1210
Begin forwarded message:




                                                                                                   Case 3:17-cv-03226-MAS-DEA Document 55-7 Filed 09/06/19 Page 1 of 1 PageID: 1071
From: Michael Reina <mikereina@jacksontwpnj.net>
Date: August 1, 2017 at 7: 16:03 AM EDT
To: Jean Cipriani <ilc@qm-law.net>
Cc: Jeff Purpuro <ipurpuro@jacksontwpnj.net>, Helene Schlegel <hschleqel@jacksontwpnj.net>
Subject: 146 New Prospect
Reports of this address now being used as a Day Care along as a house of prayer. Numerous
people are making same complaint. Kindly surveil property during weekday hours as well as Friday
into Saturday. Cease and desist order? Kindly advise once findings or other are made, thank you.
Michael Reina
Mayor
Jackson Township
95 West Veterans Highway
Jackson NJ 08527
Office 732-928-1200 ext.1211
Fax 732-928-2613
mikereina@jacksontwpnj.net
CONFIDENTIALITY NOTICE: This electronic message contains information from the Jackson
Township Mayors office. This e-mail and any files attached may contain confidential information
that is legally privileged. If you are not the intended recipient, or a person responsible for
delivering it, you are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTION or use
I of2                                                                                                                 I 1/2/2017, 9:04 AM
TWP003648
